 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
 5   jared.l.grimmer@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                          Case No. 2:19-cr-168-RFB-VCF

 9                  Plaintiff,                          Motion to Dismiss the Indictment
                                                        Without Prejudice
10          v.

11   SALVADOR LOPEZ-PULIDO,

12                  Defendant.

13

14          The Indictment in this case charges Defendant Salvador Lopez-Pulido with Deported

15   Alien Found in the United States, in violation of 8 U.S.C. § 1326. On August 29, 2019, the

16   Court ordered Lopez released under the Bail Reform Act and he was transferred into the

17   custody of U.S. Immigration and Customs Enforcement, which removed him from the

18   country on September 10, 2019. Pursuant to Federal Rule of Criminal Procedure 48(a), the

19   government hereby moves for leave of Court to dismiss the Indictment without prejudice.

20          Respectfully submitted this 3rd day of October, 2019.

21                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
22
                                                        s/ Jared L. Grimmer
23                                                      JARED L. GRIMMER
                                                        Assistant United States Attorney
24

25

26
1                     UNITED STATES DISTRICT COURT
2
                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:19-cr-168-RFB-VCF

4                  Plaintiff,                          [Proposed] Order Granting
                                                       Motion to Dismiss the Indictment
5          v.                                          Without Prejudice

6    SALVADOR LOPEZ-PULIDO,

7                  Defendant.

8

9          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Indictment against Defendant

11   Salvador Lopez-Pulido.

12

13                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
14
                                                       s/ Jared L. Grimmer
15                                                     JARED L. GRIMMER
                                                       Assistant United States Attorney
16

17
           Leave of Court is granted for the filing of the above dismissal.
18
                       4th
           DATED this _______          October
                              day of ___________, 2019.
19

20

21
                                        HONORABLE RICHARD F. BOULWARE, II
22                                      UNITED STATES DISTRICT JUDGE

23

24

25
                                                  2
26
1                                        Certificate of Service

2           I hereby certify that on October 3, 2019, I electronically served on Counsel of Record

3    the foregoing Motion to Dismiss the Indictment Without Prejudice as to Defendant Garcia

4    by filing it with the Clerk of the Court for the United States District Court for the District of

5    Nevada using the CM/ECF system.

6

7                                                        s/ Jared L. Grimmer
                                                         JARED L. GRIMMER
8                                                        Assistant United States Attorney

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                     3
26
